                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

MARK A. D.,                                           )
                                                      )
                       PLAINTIFF,                     )
                                                      )
vs.                                                   )       CASE NO. 18-CV-70-FHM
                                                      )
                                                      )
NANCY A. BERRYHILL, Acting                            )
Commissioner of the Social Security                   )
Administration,                                       )
                                                      )
                       DEFENDANT.                     )

                                     OPINION AND ORDER

       Plaintiff, MARK A. D., seeks judicial review of a decision of the Commissioner of the

Social Security Administration denying Social Security disability benefits.1 In accordance

with 28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United

States Magistrate Judge.

                                      Standard of Review

       The role of the court in reviewing the decision of the Commissioner under 42 U.S.C.

§ 405(g) is limited to a determination of whether the decision is supported by substantial

evidence and whether the decision contains a sufficient basis to determine that the

Commissioner has applied the correct legal standards. See Briggs ex rel. Briggs v.

Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v. Chater, 92 F.3d 1017 (10th



       1
             This case was on remand from the Appeals Council. The second hearing before an
Administrative Law Judge (ALJ) James Stewart was held January 4, 2017. By decision dated March
1, 2017, the ALJ entered the findings which are the subject of this appeal. The Appeals Council denied
Plaintiff’s request for review on December 5, 2017. The decision of the Appeals Council represents the
Commissioner's final decision for purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.

                                                  1
Cir. 1996); Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th

Cir. 1994). Substantial evidence is more than a scintilla, less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed.2d

842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The

court may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Casias v. Secretary of Health & Human Servs., 993 F.2d 799, 800 (10th

Cir. 1991). Even if the court would have reached a different conclusion, if supported by

substantial evidence, the Commissioner’s decision stands. Hamilton v. Secretary of Health

& Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                             Background

       Plaintiff was 42 years old on the alleged date of onset of disability and 46 years old

on the date of the denial decision. He has an 11th grade education and attended special

education classes. His past work experience includes a hog sawer. [R. 30, 126]. Plaintiff

claims to have been unable to work since June 10, 20132 due to mental issues,

uncontrollable bowel movements, asthma, learning disability, paranoid schizophrenia, and

chronic bronchitis. [R. 335].

                                        The ALJ’s Decision

       The ALJ determined that Plaintiff has the following severe impairments: congenital

bowel disorder status-post surgery, asthma, chronic bronchitis, seizure disorder, kidney

function disorder, learning disability, borderline intellectual functioning, paranoid



       2
           Plaintiff amended his onset date from January 1, 1996 to June 10, 2013. [R. 44].

                                                    2
schizophrenia, bipolar disorder, and substance abuse. The ALJ found moderate obesity

and Hepatitis C non-severe. [R. 18]. The ALJ determined that Plaintiff has the residual

functional capacity to perform light work except he cannot climb ladders, ropes, or

scaffolds, be exposed to unprotected heights, open flames, dangerous machinery, or other

hazardous conditions. Plaintiff cannot be exposed to elevated levels of gases, fumes,

dusts, odors, poor ventilation, or other respiratory irritants, or be exposed to elevated levels

of heat (defined as a level in excess of that ordinarily found in office buildings or light

manufacturing facilities). Restroom facilities must be readily available with adequate space

for the number of employees at the workplace. Due to mental impairments, Plaintiff would

be limited to unskilled work consisting of simple and routine tasks with routine supervision

that require only that he be able to understand, remember, and carry out simple instructions

given orally or by demonstration. Plaintiff can relate to supervisors and coworkers on a

superficial work related basis and could adapt to a work situation, but cannot have contact

with the general public (defined as interaction with the general public not being part of the

job duties, and any contact would in most cases be incidental and superficial). [R. 24]. The

ALJ determined that Plaintiff was unable to perform any past relevant work. At step five,

the ALJ found that there are a significant number of jobs in the national economy that

Plaintiff could perform with these limitations. [R. 31]. The case was thus decided at step

five of the five-step evaluative sequence for determining whether a claimant is disabled.

See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five steps in

detail).




                                               3
                                   Plaintiff’s Allegations

       Plaintiff asserts the ALJ failed to properly consider his uncontroverted objective

medical evidence. [Dkt. 16, p. 4].

                                          Analysis

       Plaintiff argues that the ALJ’s finding that the record did not support his allegation

that he had frequent, uncontrolled bowel movements is in error. Plaintiff contends that the

ALJ ignored the verified objective medical evidence from a rectal exam performed on June

2, 2015. [Dkt. 16, p. 5; R. 757-61]. In support of his argument, Plaintiff points to the

follow-up examination for cellulitis of his right axilla3. Plaintiff was examined by Gabriel

Presley, M.D., at St. John Clinic who noted, “Plaintiff would also like a letter regarding his

disability. Please see the Letter (sic) note created on this date for more info.” [R. 758]. Dr.

Presley further stated:

              “This is Gabriel Presley, MD writing a letter for Mr. Mark Down.
              Mark Down reports to me a (sic) having been born without a
              rectum. Patient reported to me having a surgery as a baby that
              utilized part of his GI track as a replacement for his rectum. I
              did a ‘rectal’ exam on the patient and noted that the patient did
              not have any rectal tone but instead had an opening
              approximately 1 cm In (sic) diameter with fecal matter around
              the anus. In my opinion these physical findings were
              consistent were (sic) Mr. Down’s given history.”

[R. 759]. Plaintiff also claims he consistently complained about uncontrollable bowel

movements. Plaintiff informed the Department of Corrections he needed to be close to a

restroom, [R. 485], advised Family and Children’s Services’ clinicians that he had difficulty

controlling his bowels, [R. 780-81, 831], and informed Good Samaritan Health Services that


       3
         The space below the shoulder through which vessels and nerves enter and leave the upper
arm; armpit.

                                               4
he could not work due to the inability to hold his stool when he needed to go to the

bathroom. [R. 939].

       Addressing the Plaintiff’s bowel disorder, the ALJ stated:

       “. . . The undersigned rated the impairment severe because evidence
       showed it had more than a minimal impact on the claimant’s ability to
       function, but there was no support in the record for the claimant’s allegation
       that he had frequent, uncontrolled bowel movements. Furthermore, the
       record did not contain a medical assessment finding that the claimant had
       frequent, uncontrolled bowel movements to the degree, frequency, or
       severity alleged by the claimant. During the hearing, there was no
       explanation as to why such an allegedly pervasive problem would not be
       documented or attempted to be treated. While the claimant pointed to Exhibit
       26F, which contained a physical exam documenting that the claimant had a
       surgically repaired rectum, but the statement and accompanying medical
       treatment history did not reference frequent, uncontrolled bowel movements
       or that the condition described in the report would necessarily result in
       frequent, uncontrolled bowel movements. Notably, the most recent
       emergency room records do not reference or assess frequent uncontrolled
       bowel movements and gastrointestinal results were reported normal (35F).”

[R. 27-28].

       The ALJ also noted that, “[T]here is no reference to frequent and/or uncontrolled

bowel movements under the problem list/past medial (sic) history section of Exhibit 37F/,

and this lack of reference casts further doubt on the validity of the claimant’s contentions

of disabling bowel movement frequency.” [R. 28, 992]. Plaintiff’s activities of daily living

which included no difficulty with personal care, ability to prepare sandwiches and light

meals daily, capable of doing laundry and dishes were also not consistent with Plaintiff’s

allegations of debilitating impairments. Further, Plaintiff was able to walk, use public

transportation, leave home independently, shop for food and household items, watch

television, play card games, and throw darts. [R. 27].




                                             5
       Viewing the evidence in the light most favorable to Plaintiff, the ALJ accommodated

Plaintiff’s bowel disorder in the RFC assessment by requiring restroom facilities to be

readily available. The ALJ also reduced Plaintiff’s exertion from medium to light work to

avoid abdominal strain. [R. 24, 28]. The decision clearly shows the ALJ considered

Plaintiff’s bowel disorder and demonstrates that he adequately considered the evidence.

Therefore, the ALJ's conclusion that Plaintiff was not disabled was based on substantial

evidence and arrived at by application of correct legal standards.

       Plaintiff also argues the inclusion that restroom facilities must be readily available

with adequate space for the number of employees at the work place in the RFC

assessment would prevent competitive employment. [Dkt. 16, p. 6-7]. Plaintiff points to

the testimony of the vocational expert in response to a hypothetical questioned posed by

the ALJ during the hearing on January 4, 2017, that the need to take one or two

unscheduled restroom breaks per work day in addition to normal breaks would prevent

competitive employment. [R. 72-73]. Further, in response to a hypothetical question during

the hearing held November 10, 2014, the vocational expert testified that the need to be in

close proximity to restrooms would prevent competitive work. [R. 124-26].

       Although the vocational expert did testify that the need to take one or two

unscheduled restroom breaks per work day and the need to be in close proximity to

restrooms would prevent competitive work, those limitations were not included in the ALJ’s

RFC assessment. In response to the ALJ’s hypothetical question that included “restroom

facilities must be readily available with adequate space for the number of employees at the

work place,” the vocational expert testified that there were a number of jobs in the national



                                             6
economy that were available.4 [R. 70-73]. Moreover, the ALJ found the objective evidence

did not support Plaintiff’s claims of disabling bowel movement frequency, but tempered the

RFC assessment to the benefit of Plaintiff. [R. 28]. Basically, Plaintiff is dissatisfied with

the weight given the evidence by the ALJ and is essentially asking the court to reweigh the

evidence. This it cannot do. Cowan v. Astrue, 552 F.3d 1182, 1185 (10th Cir. 2008)

(quotation omitted). Because the hypothetical question posed by the ALJ to the vocational

expert was appropriately based on the RFC assessment, the court finds that ALJ’s reliance

on the vocational expert’s testimony was proper.

                                        Conclusion

       The court finds that the ALJ evaluated the record in accordance with the legal

standards established by the Commissioner and the courts. The court further finds there

is substantial evidence in the record to support the ALJ’s decision. Accordingly, the

decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

       SO ORDERED this 20th day of March, 2019.




       4
         Small product assembler (DOT #706.684-022; electrical accessories assembler (DOT
#729.687-010; and bottling line attendant (DOT #920.687-042). [R. 31, 72].

                                              7
